DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 1-4, 7-13, and 16-20, are allowed over the prior art of record as amended by the applicant on 03/24/2022.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 11, and 20.
4.	The closest prior art of record is Rosiello (PGPub 2009/0319011); Saunders et al. (PGPub 2012/0220938); and Lowe (PGPub 2010/0160882).
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a fluid warming device comprising: 
a fluid-carrying tube including an outer wall forming an open-ended central channel for passing fluid therethrough; 
an electrical heating component comprising: 
a heating element embedded in the outer wall of the fluid-carrying tube and configured to heat the fluid-carrying tube for warming the fluid passing through the fluid-carrying tube, and 
a connector communicatively coupled to the heating element; 
a temperature sensor for sensing a temperature of the fluid-carrying tube or the fluid passing through the fluid-carrying tube; and 
a control unit comprising a controller for controlling a heating level of the heating element in response to the temperature sensed by the temperature sensor, the control unit being configured to be spaced from the heating element while the heating element warms the fluid-carrying tube,
the heating element being configured to be selectively connected to the control unit via the connector.
Specifically, regarding independent claims 1, 11, and 20, the prior art to Rosiello, Saunders, and Lowe, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the temperature sensor is integrated with the control unit such that the temperature is obtained by the control unit as a function of at least one of a voltage drop across the heating element and a current draw across the heating element, or
wherein the fluid warming device comprises 
a first temperature sensor positioned near the first end of the heating element and configured to sense a first temperature of the heating element, and
a second temperature sensor positioned near the second end of the heating element and configured to sense a second temperature of the heating element; 
wherein the controller is configured to determine a heating level of the heating element via a temperature difference between the first temperature sensed by the first temperature sensor and the second temperature sensed by the second temperature sensor and control the heating level of the heating element in response to the heating level determination.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/01/2022